Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending.
The examiner notes that the claim set of 11/12/19 is being examined instead of the more recent 4/13/20 claim set. This was done as the claim set of 4/13/20 is stated to be an English translation of the original document while the 11/12/19 claim set is identified as a preliminary amendment. It is noted that claims 4-19 of the claim set of 4/13/20 are multiple dependent claims dependent on claims that are also multiply dependent and as such they would not be further treated on examination. See MPEP § 608.01(n).
Claim Objections
Claims 1-19 are objected to because of the following informalities:  Independent claims should begin with “A” and dependent claims should begin with “The”. Furthermore, the steps recited should be presented in gerund form , i.e. providing, applying, heating. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites “if appropriate after step a0)”, however as there is no previously recited step a0 in claim 1, this claim is unclear. 
Claims 4-15 are presented as comprising several of the steps of claim 1 to varying degrees, this is unclear as to whether applicant intends these to be additional steps to the ones previously recited in claim 1 or if this is a repetition of those claim limitations which should be deleted. The examiner is interpreting the claims as if repeated steps including those where the composition symbol (i.e. A, A1, B) ha changed are in fact the same step.  The examiner further notes that it appears applicant may be intending the claims to remove steps required by independent claim 1, which also would be a potential clarity/definiteness issue.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 13 and 15 recites the broad recitation 20 to 100 degrees C, and the claim also recites preferably 50 to 100 degrees C  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, the phrases "for example", “such as”, “particularly”, and “may be” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 5 recite identical steps to independent claim 1, except for change of the composition from A to A1/A2. However as these compositions are not defined by the claims the claims do not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atake (JPH11235753A, of record, translation provided herewith).

With respect to claim 1 Atake teaches a method for manufacturing a textile composite part/thermoplastic resin comprising the following steps:
a) Provide a mold (molding die 3, P0012); 
b) Apply at least one composition (A), comprising at least one thermoplastic resin, at the bottom of the mold (pattern ink layer 5 on mold surface 4, P0012); 
c) Heat the mold obtained in the previous step (sheet heating means 15, P0026-P0028, sheet heated inside the mold would also heat up the mold and thermoplastic resin); 
d) Apply the textile to the heated thermoplastic resin (P0032); 
e) Cool the mold (P0048); 
f) Remove mold (P0048).

	With respect to claim 2 Atake further teaches further comprising a step 
a0), before step b), deposition of a varnish composition (A0) at the bottom of the mold (P0038, adhesive layer).
	With respect to claim 3 Atake further teaches further comprising a step 
a1) deposition of a colored composition (B) comprising at least one thermoplastic or thermosetting resin on all or part of the surface of the mold (P0037, base sheet colorant).
	With respect to claim 4 the claim is substantially identical to claim 1 but with composition (A) being replaced with (A1), however as the claims do not define these compositions, the claim is rejected for the same prior art reasons as claim 1
	With respect to claim 5 the claim is substantially identical to claim 1 but with composition (A) being replaced with (A2), however as the claims do not define these compositions, the claim is rejected for the same prior art reasons as claim 1
	With respect to claim 6 the claim is substantially identical to claim 5 but with an optional application of composition A1, however as the claims do not define these compositions, the claim is rejected for the same prior art reasons as claim 5. 
	With respect to claim 7 Atake further teaches ii) Load an image in an inkjet printing assembly; al) Heat the mold and deposit the composition (B) with the aid of the inkjet printing assembly according to the loaded image (pattern ink layer 5 deposited via inkjet printing which would require the desired image being loaded into the printing apparatus, P0012). 

	With respect to claim 9 the claim is substantially identical to claim 7 but with composition (A) being replaced with (A2), however as the claims do not define these compositions, the claim is rejected for the same prior art reasons as claim 7. 

		With respect to claim 10 Atake further teaches ii) Load an image in an inkjet printing assembly; al) Heat the mold and deposit the composition (B) with the aid of the inkjet printing assembly as a function of the loaded image (pattern ink layer 5 deposited via inkjet printing which would require the desired image being loaded into the printing apparatus, P0012).; b1) Heat the mold and apply a composition (A2) comprising at least one thermoplastic resin (P0037, P0036); 
With respect to claim 11 Atake further teaches e) Turn (roll R is turned to dispense sheet S, P0028).
	With respect to claim 12 the claim is substantially identical to claim 11 but with composition (A) being replaced with (A1), however as the claims do not define these compositions, the claim is rejected for the same prior art reasons as claim 11. 
	With respect to claim 14 the claim is substantially identical to the bounds of claim 10 therefore the claim is rejected for the same prior art reasons as claim 10.
	With respect to claim 16 Atake further teaches wherein the textile is a natural or synthetic textile or a mixture or is a luminous textile or is a textile coated with glue (cloth laminate, must be either synthetic or natural, P0036).
(P0020).
	With respect to claim 18 Atake further teaches wherein the mold is a 2D mold previously etched or a 3D mold (die 3, Figs. 3-4).
With respect to claim 19 Atake further teaches wherein the method is for the manufacture of leather goods (P0014, leather pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atake (JPH11235753A, of record, translation provided herewith) as applied to claim 1 above, and further in view of Larsen (US 20090224431 A1).
(P0037, P0036); 
 loading an image in an inkjet printing assembly deposit the composition (B) using the inkjet printing assembly as a function of the loaded image (pattern ink layer 5 deposited via inkjet printing which would require the desired image being loaded into the printing apparatus, P0012);
 Atake fails to teach cooling the mold at a temperature between 20 and 100°C, being silent on the cooling temperature. In the same field of endeavor, coated fabric molding, Larsen teaches cooling to a temperature of 26 degrees Celsius prior to application of resin (P0072). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by adding an intermediate cooling step in order to more quickly cool the applied resin and thereby allow the use of heat sensitive materials (P0005, P0010). 
With respect to claim 15 the claim is substantially identical to the bounds of claim 13 therefore the claim is rejected for the same prior art reasons as claim 13
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741